Exhibit 10.2

 

LOGO [g7292972929_001.jpg]    3801 West Hillsboro Boulevard * Deerfield Beach *
Florida * 33442 * 954.360.9022

 

VIA HAND DELIVERY

 

May 1st 2005

 

Ms Alison Tanner

 

RE: Terms of Employment Between eDiets.com, Inc. and Alison Tanner

 

Dear Ms Tanner :

 

This will serve to confirm the terms of your employment with eDiets.com, Inc.
and all affiliates of eDiets.com, Inc. (“EDI,” “We” or “Us).

 

  1. Term. Subject to the following terms and conditions, this Agreement is
effective as of May 1, 2005 and will continue for eighteen (18) months
thereafter unless terminated at the option of the parties and pursuant to the
terms expressed below.

 

  2. Duties. You are employed as Chief Strategist and, as such, shall perform
all duties commonly incident to this office, including such additional duties as
the Board of Directors (the “Board”) shall prescribe from time to time and those
listed in Exhibit “A,” attached hereto.

 

  3. Compensation and Benefits. Your “Base Salary” will be no less than
$189,000, and shall be reviewed at least annually in January of each year during
the term of your employment. You will be entitled to not less than 160 hours of
“PTO” per year, and your other benefits will be provided at levels not less than
those provided in our company benefit program.

 

  4. Performance of Duties. During the term of your employment, you shall devote
your full working time, ability and attention to the business of EDI.

 

  5. Stock Options. You have received, or will receive as of the above date, a
non-incentive stock option (the “Option”) under our Stock Option Plan(s) in
effect as of the above date (the “Plan”). The Option, and any other options
granted by us to you, shall have such terms as are required by the Plan and
which may be implemented by the Board but, notwithstanding, shall fully vest
upon a termination of your employment by us without “cause” or by you for “good
reason,” or upon a “Change of Control,” death or disability. In the event of a
conflict between the terms this Agreement and the terms of the Plan or any stock
option agreement pursuant thereto, the terms of this Agreement shall control.

 

  6. “Change of Control.” A “Change of Control” shall be deemed to have occurred
if (1) there shall be consummated (a) any consolidation or merger of EDI in
which EDI is not the continuing or surviving corporation or pursuant to which
shares of EDI’s Common Stock would be converted into cash, securities or other
property, other than a merger of EDI in which the holders of EDI’s Common Stock
immediately prior to the merger continue to control the surviving corporation
immediately after the merger and other than a merger of EDI with an affiliate of
EDI, or (b) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the assets of
EDI, or (2) the shareholders of EDI approve any plan or proposal for the
liquidation or dissolution of EDI or (3) any person (as such term is used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), shall become the beneficial owner (within the meaning of
Rule 13d-3 under the Exchange Act) of 80% or more of the combined voting power
of EDI’s outstanding voting securities. The employment terms expressed in this
letter shall survive a change of control.

 

  7. Termination by EDI for Cause. We may terminate your employment “for cause”
at any time. As used herein, for “cause” shall mean any one of the following:

 

  a. The willful breach or habitual neglect by you of your job duties and
responsibilities; or

 

Page 1 of 3



--------------------------------------------------------------------------------

  b. Conviction of any felony, excluding minor traffic offenses; or

 

  c. Commission of an act of fraud, embezzlement or material misappropriation or
dishonesty against EDI or any of EDI’s affiliates; or

 

  d. Commission of a serious violation of any of EDI’s personnel policies,
including but not limited to violations of EDI’s policies against any form of
harassment.

 

In the event we terminate your employment for cause, your Base Salary, incentive
compensation, benefits, and the unexercised portion of the Option (and any other
stock options) shall automatically terminate as of the effective date of such
termination.

 

  8. Termination by EDI Without Cause or by You for Good Reason or Upon a Change
of Control. We may terminate your employment without cause at any time upon 30
days’ prior written notice to you. You shall have the right to terminate this
Agreement at any time for “good reason” or upon a change of control. “Good
reason” means the occurrence of any of the following without your prior written
consent: (i) the assignment to you of duties and responsibilities that are
unethical, illegal or inconsistent, in a material and adverse respect, with the
scope of the duties and responsibilities usually vested in similarly situated
executives; (ii) a material reduction in the benefits payable to you; or (iii) a
requirement that you perform your primary duties at a location outside of
Broward and Palm Beach Counties in the state of Florida, USA. We shall pay to
you on the date of termination without cause or for good reason a severance
allowance of an amount equal to Six (6) months’ Base Salary, plus one (1) month
for each year of service to EDI at your then-effective rate, plus all accrued
but unpaid allowances, expense reimbursements, bonuses, and commissions. We
shall pay to you on the date of termination for a change in control a severance
allowance of an amount equal to twelve (12) months’ Base Salary at your then
effective rate. Upon termination by EDI without cause or by you for good reason
or upon change of control, we will reimburse you for expenses relating to the
extension of health benefits under COBRA for a period of six (6) months after
termination. Additionally, any unvested shares under the Option (and any other
Stock Options granted under the Plan) shall vest immediately and shall be
exercisable by you for sixty (60) days following the date of termination upon
change of control or for twelve (12) months following the date of termination by
EDI without cause or by you for good reason.

 

  9. Termination by You Without Good Reason. You may terminate your employment
without good reason upon 30 days’ prior written notice to the Company. In such a
case, you may be required to perform your business duties and shall be paid your
regular salary up to the date of the termination. At our option, we may require
you to depart upon receiving the 30 days’ notice. In this event, we shall pay
you an amount equal to 30 calendar days of your Base Salary at the
then-effective rate and all accrued but unpaid allowances and expense
reimbursements, and you shall not be entitled to receive any other compensation
or severance allowance. Any unexercised and unvested shares granted pursuant to
the Option (and any other stock options granted under the Plan) shall be
exercisable in accordance with the terms thereof.

 

  10. Death or Disability. In the event of your death, your employment and your
future Base Salary, incentive compensation and benefits shall automatically
terminate, except for (a) any vested but unexercised portion of the Option (and
any other stock options granted under the Plan), which shall be exercisable in
accordance with the terms thereof, and (b) accrued but unpaid allowances and
expense reimbursements and applicable death benefits, if any. If you become
unable to perform your duties because of a “disability” we may terminate your
employment. In this event, we will pay your unpaid Base Salary, accrued but
unpaid allowances, expense reimbursements, and incentive compensation from the
date of your first absence from work due to your disability through the third
month following the date of termination, less disability benefits received
through our benefit plan. Your option shall terminate except for any vested but
unexercised portion thereof (and any other stock options granted under the
Plan). “Disability” means an incapacity due to physical or mental illness, that
causes you to be absent from your duties on a full-time basis for three
consecutive months, or for an aggregate of six months in any consecutive
12-month period, and a physician selected by us concludes that (A) you are
suffering from “total disability” as defined in the our disability insurance
policy and (B) within 30 days after written notice thereof is given by the
Company to you, you have not returned to work on a full time basis.

 

  11.

Agreement not to Disclose Trade Secrets or Confidential Information. Upon the
effective date of this Agreement and for two years after its termination, you
shall not disclose or utilize any trade secrets, confidential information, or
other proprietary information acquired by you during the course and solely as a

 

Page 2 of 3



--------------------------------------------------------------------------------

 

result of your service with EDI. As used herein, “trade secret” means the whole
or any portion or phase of any formula, pattern, device, combination of devices,
source-code of any proprietary software, or compilation of any scientific,
technical or commercial information, including any design, list of suppliers,
list of customers or improvement thereof, as well as pricing information or
methodology, contractual arrangements with vendors or suppliers, business
development plans or activities, or financial information of EDI that is for
use, or is used, in the operation of EDI’s businesses that is not commonly known
by or available to the public and that derives economic value from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use and is
the subject of efforts that are reasonable under the circumstances to maintain
its secrecy. You agree to return to EDI any and all such trade secrets,
confidential information or other proprietary information immediately upon the
termination of this Agreement.

 

  12. Covenant not to Compete. Provided this Agreement is not terminated by EDI
without “cause” or by you for “good reason” or upon a “change of control,” you
shall not, after the effective date of this agreement and for twelve (12) months
after its termination, (A) enter into any employment, consulting or other
similar business relationship with a provider of online fitness or nutrition
programs where your duties or responsibilities are the same, or substantially
the same, as your duties and responsibilities with EDI, or (B) acquire a 20% or
greater ownership interest in or enter into any other similar arrangement, with
any company, partnership, joint venture or other business organization that
provides online fitness or nutrition programs as of the time of such termination
in any geographic area in which EDI conducts business as of the time of such
termination. You acknowledge and agree that the remedy at law for any breach, or
threatened breach, of any of the provisions of this Paragraph 12 will be
inadequate and, accordingly, you covenant and agree that EDI shall, in addition
to any other rights or remedies that EDI may have, be entitled to such equitable
and injunctive relief as may be available from any court of competent
jurisdiction to restrain you from any violation of this Paragraph. Such right to
obtain injunctive relief may be exercised, at the option of EDI, in addition to,
concurrently with, prior to, after, or in lieu of, the exercise of any other
rights or remedies that EDI may have as a result of any such breach or
threatened breach.

 

  13. Indemnification. You shall be entitled to indemnification from EDI to the
fullest extent permitted under the EDI’s then-current Articles of Incorporation
and Bylaws and under the law of the state of Delaware. We shall use our
reasonable best efforts to obtain coverage for you under any insurance policy
obtained during the term of this Agreement that covers the officers and
directors of EDI against liability in connection with their service to EDI.

 

  14. Governing Law. This Agreement and the rights and obligations hereunder
shall be governed by the laws of the State of Florida and the parties to this
Agreement specifically consent to the jurisdiction of the courts of the State of
Florida over any action arising out of or related to this Agreement.

 

Very Truly Yours,

/s/ David R. Humble

--------------------------------------------------------------------------------

David R. Humble,

Chairman of the Board

 

Agreed:

   

BY:

 

/s/ Alison Tanner

--------------------------------------------------------------------------------

PRINT NAME:

 

Alison Tanner

DATE:

 

May 1, 2005

 

Page 3 of 3